Case 20-03142-KRH           Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11        Desc Main
                                     Document     Page 1 of 25


David G. Barger (VSB No. 21652)
Thomas J. McKee, Jr. (VSB No. 68427)
J. Gregory Milmoe (admitted pro hac vice)
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, Virginia 22102
Telephone: (703) 749-1300
Fax:        (703) 749-1301
Email: mckeet@gtlaw.com

Counsel to ULX Partners, LLC and UnitedLex Corp.
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Richmond Division)


 In re:
                                                               Chapter 7
 LECLAIRRYAN PLLC,
                                                               Case No. 19-34574 (KRH)
                    Debtor.


 Lynn L. Tavenner, as Chapter 7 Trustee,

                    Plaintiff,

 vs.                                                           Adv. Pro. No. 20-03142-KRH

 ULX Partners, LLC and UnitedLex Corporation,

                    Defendants.



            DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF THEIR
                   MOTION TO WITHDRAW THE REFERENCE


   **RELIEF IS SOUGHT FROM A UNITED STATES DISTRICT COURT JUDGE**

          ULX Partners, LLC (“ULXP”) and UnitedLex Corporation (“UnitedLex” and together

with ULXP, the “Defendants”), by counsel and pursuant to Local Bankruptcy Rule 5011-1(D),

respectfully submit this reply (the “Reply”) in further support of Defendants’ Motion to Withdraw


ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21     Filed 02/08/21 Entered 02/08/21 17:20:11               Desc Main
                                    Document     Page 2 of 25



the Reference and Memorandum in Support Thereof [Adv. Docket No. 13]1 (the “Motion”) and in

response to Plaintiff’s Opposition to Defendants’ Motion to Withdraw the Reference [Adv. Docket

No. 19] (the “Opposition”), filed by Lynn L. Tavenner, in her capacity as Chapter 7 Trustee (the

“Trustee”) of the bankruptcy estate of LeClairRyan, PLLC (“LCR” or the “Debtor”). For the

reasons set forth below, the Defendants submit that all of the claims alleged by the Trustee against

the Defendants in the Complaint [Adv. Docket No. 4] (the “Complaint”) should be withdrawn

immediately for adjudication by the District Court.

                                         INTRODUCTION

        Contrary to the Trustee’s opinion, the Defendants have shown that ample cause exists to

warrant the immediate withdrawal of the adversary proceeding by the District Court. In the

Opposition, the Trustee misapplies the law in concluding that many of the claims alleged against the

Defendants, brought pursuant to common law or Virginia statute, are or should otherwise be deemed

“core”. This improper conclusion at the outset leads the Trustee to incorrectly believe that the

Defendants do not have a right to a jury trial in connection with such claims, but this is not the case.

Many of the claims at issue are of a nature that afford the Defendants a right to a jury trial under the

Seventh Amendment, and that right has not been disturbed, forfeited or otherwise nullified. As the

Defendants do not consent to the Bankruptcy Court conducting a jury trial with respect to such claims,

they may only be finally determined by an Article III judge. Accordingly, and in view of the fact that

there may be some overlap of the facts applicable to the claims for which the Defendants have a right

to a jury trial and the facts underlying those claims for which there may not be such a right, the

Defendants respectfully submit that withdrawal of the reference to the District Court of all of the



1
   References to “Adv. Docket No. __” are to the Bankruptcy Court docket in the adversary
proceeding, case number 20-03142 (KRH). References to “Bankr. Docket No. __” are to the
Bankruptcy Court docket in the Debtor’s main bankruptcy, case number 19-34574 (KRH).
                                              2
ACTIVE 55145706v3
Case 20-03142-KRH          Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11             Desc Main
                                    Document     Page 3 of 25



claims asserted against the Defendants will promote the orderly and efficient resolution of the claims

and preserve judicial resources. Finally, the Motion was timely brought in accordance with deadlines

imposed by the Bankruptcy Court. Though the Trustee argues that the relief sought by the Motion is

speculative, discovery related to the alleged claims is already underway and, while the Bankruptcy

Court’s ability to address any issues attendant to the discovery process is undisputed, the Defendants

are of the opinion that this process should be overseen by the court that will preside over the matter

for the sake of efficiency and preserving judicial resources.

                                               REPLY

I.       Defendants Meet the Standard for Withdrawal of the Reference

         As set forth in the Motion, the District Court may, for cause shown, withdraw, in whole or in

part, a case or proceeding referred to the Bankruptcy Court. See 28 U.S.C. § 157(d). “Cause” is not

defined; however, in evaluating whether the reference should be withdrawn, the district courts in the

Fourth Circuit typically consider: (i) whether the proceeding is core or non-core; (ii) if withdrawal

serves the uniform administration of bankruptcy proceedings; (iii) if withdrawal promotes judicial

economy; (iv) if withdrawal would be an efficient use of debtor and creditor resources; (v) whether

withdrawal would promote forum shopping; and (vi) the preservation of the right to a jury trial. None

of the foregoing factors is dispositive. See In re El-Atari, No. 11-cv-1090 (LMB/IDD), 2011 WL

5828013, at *5 (E.D. Va. Nov. 18, 2011) (citing Tyler v. McLane Foodservices, Inc. (In re QSM,

LLC), 453 B.R. 807, 809-10 (E.D. Va. 2011)); see also In re U.S. Airways Group, Inc., 296 B.R. 673,

682 (E.D. Va. 2003) (“[D]iscretionary withdrawal of reference should be determined on a case-by-

case basis by weighing all the factors presented in a particular case.”). Contrary to the Trustee’s

assertions in the Opposition, the factors weigh in favor of withdrawal of the claims to the District

Court.


                                                   3
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21     Filed 02/08/21 Entered 02/08/21 17:20:11               Desc Main
                                    Document     Page 4 of 25



        A.      Certain of the Trustee’s Claims Against the Defendants are Non-Core

                1.      Trustee Misapplies the Law in Concluding All of the Claims Are Core

        In considering whether to withdraw the reference, “the most important factor is whether a

proceeding is core or non-core, as efficiency, uniformity and judicial economy concerns are largely

subsumed within it.” In re K & R Express Systems, Inc., 382 B.R. 443, 446 (N.D. Ill. 2007). “‘[A]

proceeding is core under section 157 [of the United States Code] if it invokes a substantive right

provided by title 11 or if it is a proceeding that, by its nature, could arise only in the context of a

bankruptcy case.’” In re U.S. Airways Group, Inc., 296 B.R. at 681, n.18 (quoting Matter of Wood,

825 F.2d 90, 97 (5th Cir. 1987)). Non-core proceedings, by contrast, involve disputes that have little

or no relation to a bankruptcy proceeding, do not arise under the Bankruptcy Code, and would

exist in the absence of a bankruptcy case. See Federal Insurance Co. v. Parnell (In re Peanut

Corporation of America), 407 B.R. 862, 865 (W.D. Va. 2009).

        The Trustee asserts that the “factual and legal issues underlying the Trustee’s state law

claims are [ ] central to the legality, validity, allowance, priority and amount of the Proofs of Claim.

[And t]he overlap between the claim allowance process and the Trustee’s state law claims makes

them core.” (Opposition, at 22).

        However, the Trustee fails to sufficiently analyze her own case law regarding the core/non-

core treatment of state law counterclaims.         Notwithstanding the fact that there may be a

commonality of factual and legal issues among state law claims and “core” claims, some overlap

with or “bearing on a bankruptcy case” is not enough. See Stern v. Marshall, 564 U.S. at 499; In

re FKF 3, LLC, No. 13-cv-3601 (KMK), 2016 WL 4540842, at *9, *10 (S.D.N.Y. Aug. 30, 2016)

(holding that some overlap of issues between a proof of claim and trustee’s counterclaims is not

sufficient to provide the bankruptcy court with final adjudicative authority over asserted common


                                                   4
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11              Desc Main
                                   Document     Page 5 of 25



law claims). “[I]f [a] debtor’s claim can be resolved without considering the creditor’s claim, then

the bankruptcy court lacks the constitutional authority to hear the debtor’s claim.” In re Pulaski,

475 B.R. 681, 688 (Bankr. W.D. Wis. 2012) (citing In re Black, Davis and Shue Agency, Inc., 471

B.R. 381, 402 (Bankr. M.D. Pa. 2012)). “Several bankruptcy courts have held that counterclaims

which may be prosecuted independent of a creditor’s claim cannot be finally decided by a

bankruptcy court.” In re Black, Davis and Shue Agency, Inc., 471 B.R. at 402.

        In the present matter, several of the state law claims asserted by the Trustee, such as the

alter ego (Count XIV), conspiracy (Counts X and XI), conversion (Count XII) and aiding and

abetting breaches of fiduciary duty claims (Count IX), require legal and factual determinations

different from ULXP’s proofs of claim (the “Proofs of Claim”), which seek payment (i) of an

asserted secured claim based on an executed promissory note and accompanying security

agreement, and (ii) an asserted unsecured claim for services that were rendered to LCR prior to its

bankruptcy filing. The Trustee could prosecute these claims independent of ULXP’s Proofs of

Claim. Therefore, they are not and should not be deemed “core”.

        Separately, “a counterclaim . . . that seeks affirmative monetary relief to augment the

[bankruptcy] estate but does not directly modify the amount claimed would not qualify as a claim

to be resolved in ruling of [a] proof of claim.” In re TP, Inc., 479 B.R. 373, 385 (Bankr. E.D.N.C.

2012) (emphasis added). In In re TP, Inc., the Bankruptcy Court, in considering whether a debtor’s

counterclaims, including, among others, constructive fraud and fraud, against a creditor were core,

held that such claims were not core because (i) they did not stem from the bankruptcy itself and

were based on state law, and (ii) although the claims arose out of the transactions underlying the

creditor’s claim, the debtor’s claims would not affect the calculation of the amount of the creditor’s

claim. 479 B.R. at 384-85. The Bankruptcy Court noted that instead, it appeared that the


                                                  5
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11              Desc Main
                                   Document     Page 6 of 25



bankruptcy estate sought affirmative monetary relief in order to augment the size of the estate, as

opposed to asking for a modification of the amount claimed by the creditor. Id. at 385. The

Bankruptcy Court explained that, “a counterclaim that seeks to reduce the amount that debtors owe

to a claimant should be contrasted with the situation where a bankruptcy estate is seeking

affirmative monetary relief from a claimant to augment the bankruptcy estate. In other words, a

counterclaim by the estate based in state law must seek to directly reduce or recoup the amount

claimed in order to be resolved in ruling on the proof of claim.” Id. at 384-85.

        Through its Proofs of Claim, ULXP asserts that it is owed over $12 million from the

Debtor. For each of the arguably non-core claims brought by the Trustee against the Defendants

pursuant to Virginia statute or common law, the Trustee does not request that the Bankruptcy Court

reduce the amounts asserted to be owed by ULXP in the Proofs of Claim. Rather, the Trustee

seeks monetary damages “in [ ] amount[s] to be proven at trial” but for no less than considerable

sums ranging from over $1 million to over $40 million. (Complaint, ¶¶ 284, 294, 301, 306, 311).

In addition, for the statutory conspiracy claim, the Trustee seeks treble damages of close to $130

million. (Complaint, ¶ 295). Such claims are clearly being pursued solely to augment LCR’s

estate. See In re Complete Management, Inc., No. 01-03459 (NRB), 2002 WL 31163878, at *3

(S.D.N.Y. Sept. 27, 2002) (granting a creditor’s motion to withdraw the reference where, among

other considerations, the debtor’s counterclaim sought more than a “mere setoff” of the creditor’s

asserted claim (for $1 million) and demanded damages in an amount that was seventy times greater

than the amount asserted by the creditor in its proof of claim (i.e., in excess of $70 million)).

        Based on a more comprehensive review of the law pertaining to whether state law

counterclaims, which on the surface would seem to be non-core proceedings, should be construed

as core proceedings, it is evident that such claims set forth in the Complaint are not inextricably


                                                  6
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21     Filed 02/08/21 Entered 02/08/21 17:20:11               Desc Main
                                    Document     Page 7 of 25



intertwined with ULXP’s Proofs of Claim and seek monetary relief to augment the estate;

therefore, they would not necessarily be resolved in the claims allowance process. Accordingly,

the state law claims alleged against the Defendants are not and should not be deemed “core”.

                2.      The State Law Claims are Not Core2

                        a. The Alter Ego Claim

        In Count XIV of the Complaint, the Trustee alleges that ULXP was an alter ego of

UnitedLex. As such, the Trustee seeks to hold UnitedLex jointly and severally liable for all

damages asserted and sought in the other counts of the Complaint. 3 (Complaint, ¶¶ 313-320).

        There is a split of opinion in federal courts around the country as to whether an alter ego

claim/a claim for piercing a corporate veil is a core proceeding. See McCarthy v. Giron, No. 13-

cv-01559-BGL-TCB, 2014 WL 2696660, at *6 (E.D. Va. June 6, 2014). In the Opposition, the

Trustee states, “Courts in this District have consistently held that alter ego claims are core matters.”

(Opposition at 21). However, the nature of the parties involved in such claims appears to be a

significant factor. Notably, the cases cited by the Trustee in support of this contention 4 all involve

claims charging a non-debtor defendant as being the alter ego of the debtor. None of the cases

cited involves a claim alleging that a non-debtor defendant is the alter ego of another non-debtor



2
  Although in the Opposition, the Trustee provides an analysis in support of her contention that
the claims alleged against the Defendants that are commonly considered to be core, such as
preferential and fraudulent conveyances and transfers, recharacterization and claim disallowance,
are, in fact, core, the Defendants did not specifically discuss these claims in the Motion. Therefore,
and in light of the fact that, for purposes of a motion to withdraw the reference, there is no
requirement that all claims be either core or non-core, the Defendants do not discuss whether these
claims should be considered core or non-core in this Reply. By taking this position, however, the
Defendants do not concede that such claims are necessarily core.
3
   As noted in the Motion, the Trustee alleges fourteen causes of action – one (1) solely against
UnitedLex (Count XIV alleging alter ego liability), three (3) solely against ULXP, and the
remaining ten jointly against the Defendants. (Motion, ¶ 10).
4
  All of the cases cited by the Trustee in the Opposition, with the exception of In re Richels, 163
B.R. 760 (Bankr. E.D. Va. 1994)), are discussed in the Motion.
                                                    7
ACTIVE 55145706v3
Case 20-03142-KRH        Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11             Desc Main
                                  Document     Page 8 of 25



defendant.5 The Trustee does identify the one case out of the bankruptcy courts in this District

that found alter ego claims not to be core claims. (Opposition, at 21) (citing In re Systems

Engineering & Energy Management Associates, Inc., 252 B.R. 635, 649, 650 (Bankr. E.D. Va.

2000) (holding alter ego claims asserted against sole shareholders of non-debtor corporate entities

that were putative alter egos of the debtor as being non-core, noting that an alter ego claim

“obviously sounds solely under state law and in no manner can be construed as [statutorily

core].”)).

        The allegation that ULXP, a non-debtor defendant, was the alter ego of UnitedLex, a non-

debtor defendant that is also the predominant shareholder of ULXP, is more akin to the alter ego

claim in In re Systems Engineering & Energy Management Associates, Inc.; see also In re BN1

Telecommunications, Inc., 246 B.R. 845, 849-50 (6th Cir. BAP 2000) (finding that the Bankruptcy

Court’s determination that a proceeding involving an alter ego claim among two non-debtor

corporate defendants and a third non-debtor individual defendant, who was allegedly the sole

owner and operator of the non-debtor corporate defendants, whereby the individual defendant

could be held liable for the corporate defendants’ debts to the debtor, was core, lacked any

analytical support); Mirant Corp. v. The Southern Co., 337 B.R. 107, 117-18 (N.D. Tex. 2006)

(holding, for purposes of deciding whether to withdraw the reference, that claims asserting chapter

11 debtor’s former corporate parent was debtor’s alter ego with regard to certain creditors’ claims

was a non-core proceeding as it was solely based on state-created rights); J. Baranello & Sons,

Inc. v. Baharestani (In re J. Baranello & Sons, Inc.), 149 B.R. 19, 26 (Bankr. E.D.N.Y. 1992)

(holding as noncore a proceeding where a chapter 11 debtor attempted to pierce the corporate veil



5
  In In re SunSport, Inc., two non-debtor corporations were alleged to be alter ego corporations of
each other (and individual defendants) as well as of the debtor. 260 B.R. 88, 98, 107, 110 (Bankr.
E.D. Va. 2000).
                                                 8
ACTIVE 55145706v3
Case 20-03142-KRH            Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11             Desc Main
                                      Document     Page 9 of 25



of a corporation against which the debtor held a judgment to hold the corporation’s shareholders

liable).

           The alleged alter ego claim is clearly a strategic attempt by the Trustee to pursue an entity

with “deep pockets” as it is unlikely that the estate, to the extent it prevails on any of its claims,

would be able to recover the sought-after damages from ULXP. As UnitedLex is the holder of

99% of the equity interests in ULXP (Complaint, ¶ 19; Opposition, at 4, ¶ 6), this claim is similar

to the alter ego claims considered In re Systems Engineering & Energy Management Associates,

Inc. as well as those from courts outside of this jurisdiction, where such claims were asserted

against shareholders of a non-debtor defendant – essentially two levels removed from the

bankruptcy proceeding – and held to be noncore proceedings. For these reasons as well as those

set forth above, the alter ego claim is not a “core” claim.

                          b. The Other State Law Claims

           In Count IX of the Complaint, the Trustee alleges the Defendants aided and abetted certain

of the Debtor’s officers and directors (or managers, as applicable) in breaching their fiduciary

duties. (Complaint, ¶¶ 279-284). In Counts X and XI of the Complaint, the Trustee alleges that

the Defendants violated Virginia’s Business Conspiracy Act and engaged in common law

conspiracy, respectively, with certain of LCR’s officers and directors (or managers, as applicable),

resulting in damage to LCR and its creditors. (Complaint, ¶¶ 286-292, 297-300). Relatedly, in

Count XII of the Complaint, the Trustee alleges that the Defendants improperly received funds

from LCR that had been provided to LCR by its clients for specific expenses and, in Count XIII

of the Complaint, the Defendants improperly benefitted from the receipt of such funds.

(Complaint, ¶¶ 303-306, 308-310).




                                                     9
ACTIVE 55145706v3
Case 20-03142-KRH        Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11             Desc Main
                                  Document     Page 10 of 25



        The Trustee argues that these state law claims are core proceedings because they

(i) “‘would necessarily be resolved in the claims allowance process’ because they share ‘common

questions of fact and law’ with [ULXP’s Proofs of Claim] and ‘seek to directly reduce or recoup

the amount claimed”, and (ii) “are intertwined, factually and legally, with the Trustee’s core

claims.” (Opposition, at 22-23). As discussed in Section I(A)(1) above, these claims are not core.

These claims, which are wholly based on alleged events and/or conduct that occurred prior to the

commencement of LCR’s bankruptcy, do not arise under the Bankruptcy Code, and would exist

in the absence of the bankruptcy case. In addition, none of these claims stems from the bankruptcy

case or would necessarily be resolved in the claims allowance process due to the fact that the

factual and legal bases underlying these claims do not sufficiently overlap with those of the

Trustee’s actual core claims to construe them as “intertwined”. Consideration of ULXP’s Proofs

of Claim is not required for the Trustee to prosecute these claims. Moreover, in connection with

these claims, the Trustee does not request to reduce or recoup the amounts claimed to be due to

ULXP in the Proofs of Claim; instead, the Trustee seeks to collect significant monetary damages,

which would only serve to augment the estate.

        The Trustee cites to only one case in support of her contention. (Opposition, at 23, n.11).

While the evaluation of whether such claims are core or non-core is determined on a case-by-case

basis (see In re U.S. Airways Group, Inc., 296 B.R. at 682), ample case law exists supporting the

Defendants’ position as to the non-core nature of these claims. See, e.g., In re FKF 3, LLC, 2016

WL 4540842, at *7 (holding claims against defendant in adversary complaint, including for aiding

and abetting breach of fiduciary duties and alter-ego, “are state common law causes of action that

. . . do not qualify as public rights over which the Bankruptcy Court has final adjudicative

authority.”); In re SurfaceMax, Inc., No. 14-cv-05896-5 (DMW), 2015 WL 5676776, at *5 (Bankr.


                                                10
ACTIVE 55145706v3
Case 20-03142-KRH        Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11              Desc Main
                                  Document     Page 11 of 25



E.D.N.C. Sept. 25, 2015) (finding that common law conversion claim would not necessarily be

resolved by claims allowance process); Krasny v. Bagga (In re Jamuna Real Estate, LLC), 357

B.R. 324, 332 (Bankr. E.D. Pa. 2006) (finding that a conversion claim could not be considered

core simply because it was similar to a fraudulent transfer claim). 6 Cf. In re Toys “R” Us, Inc.,

615 B.R. 96, 107 (Bankr. E.D. Va. 2020) (holding state law claims, including unjust enrichment

and conversion claims related to a separate claim for turnover of estate property, to be sufficiently

intertwined with the bankruptcy case to render them core for they would affect distributions under

the debtors’ confirmed plan); In re Circuit City Stores, Inc., No. 15-03477-KRH, 2016 WL

1714515, at *4 (Bankr. E.D. Va. Apr. 26, 2016) (holding unjust enrichment claim seeking recovery

of alleged excess proceeds of letters of credit was a state-law claim that was to be adjudicated by

the bankruptcy court where the claim was found (i) to directly affect distributions under the

debtors’ confirmed plan and (ii) to be a related counterclaim to the defendant’s proof of claim).

These cases are distinguishable from the present adversary proceeding, where these claims are not

related to a claim regarding property of the estate; rather, the claims relate to property of LCR’s

former clients that was seemingly held in trust by LCR.

        For these reasons, as more fully discussed on pages 5 through 7 hereof, the Trustee’s

additional state law claims are not “core” claims.

        B.      The Defendants Have the Right to a Jury Trial on the Asserted State Law Claims

                1.     Law Regarding Right to Jury Trial

        The Seventh Amendment preserves the right to a jury trial “in suits at common law.” U.S.

Const. Amend. VII. The Supreme Court has developed a two-step analysis for courts to utilize




6
  The Defendants cite additional case law supporting their position with respect to the conspiracy,
unjust enrichment and conversion claims in the Motion. (Motion, ¶ 24).
                                               11
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                Desc Main
                                   Document     Page 12 of 25



when considering whether a right to trial by jury exists: The court must “compare the statutory

action to 18th-century actions brought in the courts of England prior to the merger of the courts of

law and equity” and “examine the remedy sought” in order to determine whether the action is legal

or equitable in nature. Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 42 (1989).

        As explained in Granfinanciera, the Supreme Court has “consistently interpreted the

phrase ‘suits at common law’ to refer to ‘suits in which legal rights were to be ascertained and

determined, in contradistinction to those where equitable rights alone were recognized, and

equitable remedies were administered.’” Granfinanciera, 492 U.S. at 41 (citation omitted).

                2.      ULXP’s Filing of Proofs of Claim Does Not Eliminate
                        Defendants’ Right to Jury Trial on the State Law Claims
                        Nor Does It Prevent the District Court from Withdrawing the Reference

                        a. Defendants’ Rights to Jury Trial on State Law Claims is Preserved

        The Trustee asserts that, in submitting the Proofs of Claim, ULXP waived its right to a jury

trial. (Opposition, at 2, n.2). The Trustee argues that, “because ULXP filed proofs of claim, and the

resolution of the Trustee’s claims are intertwined with those proofs of claim, all of the Trustee’s

claims are deemed equitable in nature for which there is no right to a jury trial.” (Opposition, at

2).

        The Trustee’s contention that, in filing the Proofs of Claim, ULXP subjected itself to the

equitable jurisdiction of the bankruptcy court on all of the claims asserted by the Trustee

(Opposition, at 30) is flatly incorrect. ULXP’s filing of the Proofs of Claim does not automatically

convert the state law claims, which are arguably non-core claims, into core claims and eliminate

the Defendants’ rights to a jury trial. See Granfinanciera, 492 U.S. at 52 (1989) (noting that legal

actions addressing private rights “are not magically converted into equitable issues by their

presentation to a court of equity.”). Similarly, “the mere filing of a proof of claim is not necessarily


                                                  12
ACTIVE 55145706v3
Case 20-03142-KRH          Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                  Desc Main
                                    Document     Page 13 of 25



dispositive of the issue of whether a defendant has waived its right to a jury trial and thereby

submitted to the equitable jurisdiction of the Bankruptcy Court.” In re AgFeed USA, LLC, 565

B.R. 556, 563 (D. Del. 2016). “Moreover, joinder of equitable claims with legal claims does not

deprive a party of the right to a jury trial on the legal claims.” Mirant Corp. v. The Southern Co.,

337 B.R. at 120 (in considering a motion for withdrawal of the reference, holding the defendant

was entitled to a jury trial on an allegation that it aided and abetted plaintiff’s breach of fiduciary

duties). “[I]f [a] legal claim is joined with an equitable claim, the right to jury trial on the legal

claim, including all issues common to both claims, remains intact. The right cannot be abridged

by characterizing the legal claim as ‘incidental’ to the equitable relief sought.” Curtis v. Loether,

415 U.S. 189, 196, n.11 (1974) (emphasis added).

        “[F]iling a proof of claim is a necessary but not sufficient condition to forfeit[ure of] a

creditor’s right to a jury trial. Rather, a creditor loses its jury trial right only with respect to claims

whose resolution affects the allowance or disallowance of creditor’s proof of claim.” In re CBI

Holding Co., Inc., 529 F.3d 432, 466 (2d Cir. 2008) (emphasis added) (internal citation omitted).

As explained above, for each of the state law claims asserted against the Defendants, with the

exception of the alter ego claim against UnitedLex, the Trustee does not seek to directly reduce or

recoup the value of ULXP’s Proofs of Claim, but instead, demands significant monetary damages

in final amounts that are “to be proven at trial”. These claims simply serve to augment the estate,

and because the resolution of these claims will not affect the allowance or disallowance of ULXP’s

Proofs of Claim, ULXP’s right to a jury trial is not waived, lost or otherwise eliminated. See

Germain v. Connecticut National Bank, 988 F.2d 1323, 1327 (2d Cir. 1993); see also In re Brier

Creek Corporate Center Associates Ltd. Partnership, No. 12-00121-8-SWH, 2013 WL 492461, at

*8 (Bankr. E.D.N.C. Feb. 8, 2013) (holding claims alleging defendant’s course of conduct in its


                                                    13
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                 Desc Main
                                   Document     Page 14 of 25



dealings with the plaintiffs was deceptive, immoral, unethical, oppressive, or unscrupulous, unfair

and in violation of state law, for which plaintiffs sought treble the amount of their actual damages,

to be not constitutionally core, and thus, non-core, because the resolution of the claims was not

necessary to a determination of the defendant’s proofs of claim) (emphasis added); In re FKF 3,

LLC, 2016 WL 4540842, at *13 (“conversion is a common law claim that generally must be finally

adjudicated by an Article III court”).

        Relatedly, in filing its Proofs of Claim, ULXP cannot be held to have knowingly and

voluntarily waived its right to a jury trial with respect to claims that are not attendant to resolution

of its proof of claim. See Germain v. Connecticut National Bank, 988 F.2d at 1330 (“We will not

presume that [a] creditor [who files a proof of claim] knowingly and willingly surrender[s] its

constitutional right to a jury trial for the resolution of disputes that are only incidentally related to

the bankruptcy process.”); see also Mirant Corp. v. The Southern Co., 337 B.R. at 121 (“[T]he

Supreme Court has made clear, any waiver of constitutional rights must be voluntary, intelligently,

and knowingly made [and has] consistently held that courts must indulge in a presumption against

waiver of the Seventh Amendment right to a jury trial.”) (internal citations omitted).

        At most, the Trustee could (incorrectly) argue that ULXP (and not UnitedLex) should have

anticipated that all matters relating to the Proofs of Claim (i.e., the Trustee’s desire to

offset/invalidate ULXP’s claims) would be resolved by the Bankruptcy Court. The Trustee cannot

credibly make any assertion, however, that ULXP (and certainly not UnitedLex, which did not file

a proof of claim) knowingly waived its right to a jury on claims that, by the time ULXP’s Proofs

of Claim were filed in December 2019, were not even hinted at by the Trustee – particularly claims

such as aiding and abetting, conspiracy, and the seeking of over $150M in affirmative monetary

damages against both Defendants. Indeed, at the December 19, 2019 omnibus hearing – which


                                                   14
ACTIVE 55145706v3
Case 20-03142-KRH           Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11           Desc Main
                                     Document     Page 15 of 25



occurred days after ULXP filed its Proofs of Claim, counsel for the Trustee noted that the Trustee

had not yet retained special counsel and that with respect to determining whether “there [were]

bad actions taken [by third parties] . . . that analysis has not even been touched as of yet. We’re

still just gathering information and looking to hire.” (Dec. 19, 2019 Hrg. Tr., 27:15-22). In other

words, neither the Trustee nor the Defendants had knowledge at this time that there may be alleged

state-law claims of the nature at issue in this case and that the Trustee would be seeking north of

$150M in affirmative relief. Thus, there was no knowingly and intelligently made voluntary

waiver of any jury right.

        The Trustee also uses the Defendants’ language from the Motion – that the facts underlying

the claims are substantially the same – to support her contention that the state law claims are

factually and legally intertwined with ULXP’s Proofs of Claim. (Opposition, at 32). However, an

overlap or commonality of facts is not the test to determine if claims are intertwined for purposes

of transforming otherwise non-core claims into core claims as part of the claims allowance process.

Instead, Supreme Court decisions have focused on whether a cause of action necessarily affects

the claims allowance process. See, e.g., Granfinanciera, 492 at 52. As explained above, the state

and common law claims are not intertwined whereby the claims have become necessarily part of

the claims allowance process. It seems worth clarifying that the Defendants stated that the facts

underlying the allegations in the Complaint were substantially similar in support of its request for

the District Court to withdraw the reference for of all of the claims in the interests of judicial

economy and preservation of resources. 7




7
  The Defendants concede that, in the event the District Court did not find cause to withdraw the
reference as to all of the claims, the Defendants requested having the District Court withdraw the
reference as to only the state law claims. Again, this alternative was proposed with the goals of
avoiding duplicative litigation and preserving party resources.
                                                 15
ACTIVE 55145706v3
Case 20-03142-KRH            Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11           Desc Main
                                      Document     Page 16 of 25



        The Trustee separately argues that UnitedLex, which did not file a proof of claim against

LCR, should nevertheless be deprived of an independent right to a jury trial on the state law claims

on account of being ULXP’s alleged alter ego. (Opposition, at 28, 33). The Trustee expounds on

this premise, claiming that as UnitedLex is ULXP’s alleged alter ego, ULXP’s Proofs of Claim

should be viewed as UnitedLex’s proofs of claim. (Opposition, at 10, ¶ 24, n.8). The Trustee’s

conclusion that UnitedLex does not have an independent jury trial right in connection with the

state law claims is without merit. See In re Bonds Distributing Co., Inc., No. 98-6044, 2000 WL

33682815, at *8 (Bankr. M.D.N.C. Nov. 15, 2000) (“The weight of authority appears to recognize

a right to jury trial with respect to claims seeking to pierce the corporate veil based upon the

theories of alter ego,” because “where such claims seek to impose liability upon the defendant for

the debts or obligations of another, [courts have concluded] the remedy sought is monetary

damages and, hence, is legal in nature.”). In other words, the Trustee seeks to deprive UnitedLex

of its right to a jury based purely on allegations that it is the alter-ego of ULXP and that it should

somehow be bootstrapped to ULXP’s Proofs of Claim – a result that would deprive UnitedLex of

its constitutional rights.

        Alternatively, the Trustee alleges that UnitedLex waived its right to a jury trial on such

claims and consented to the Bankruptcy Court’s equitable jurisdiction through its participation in

the bankruptcy proceeding. (Opposition, at 33). With the exception of filing notices of appearance

[Bankr. Docket Nos. 62-64], the Motion and a motion seeking dismissal of certain of the claims

alleged in the Complaint after filing the instant Motion, UnitedLex has not actively or

meaningfully participated in the bankruptcy proceeding to date. By filing the Motion, the

Defendants expressly declined to consent to the Bankruptcy Court entering final judgments as to




                                                 16
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                Desc Main
                                   Document     Page 17 of 25



the adversary proceeding. Therefore, UnitedLex has not consented to the Bankruptcy Court’s

jurisdiction.

                        b. District Courts Have Withdrawn the Reference in
                           Cases Where a Movant Has Asserted a Proof of Claim

        If the right to a jury trial exists, then there is sufficient ground to withdraw the reference.”

In re Gulf States Long Term Acute Care of Covington, L.L.C., 455 B.R. 869, 877 (E.D. La. 2011);

In re Lipstein, No. 94-cv-7100 (LLS), 1995 WL 675486, at *1 (S.D.N.Y. Nov. 14, 1995) (“The fact

that an adversary proceeding concerns non-core matters for which there is a right to a jury trial is

sufficient cause to withdraw the reference.”).

        Accordingly, notwithstanding a movant’s filing of a proof of claim in an underlying

bankruptcy case, district courts have granted the form of relief sought by the Defendants in the

Motion. See In re Complete Management, Inc., 2002 WL 31163878, at *3 (withdrawing the

reference of an adversary proceeding from a bankruptcy court despite the movant having filed a

proof of claim, where, acknowledging that case law existed supporting the debtor’s position that

the filing of a proof of claim subjects the creditor to the equitable jurisdiction of the bankruptcy

court, the court found no case law supporting an extension of the equitable jurisdiction to a

counterclaim that sought excessive damages); In re Leedy Mortg. Co., Inc., 62 B.R. 303, 306 (E.D.

Pa. 1986) (withdrawing the reference of an action brought by a trustee against defendants that had

asserted claims in the debtor’s bankruptcy on the grounds that “the trustee’s counterclaim [wa]s a

matter very different from matters included in the typical administration of a bankrupt estate” and

(i) the action could have been brought in the district court, (ii) the action could require extensive

discovery, (iii) the trial could last from two to four weeks, (iv) the trial would require a jury and

extensive examination of documents and witnesses, and (v) the trustee sought more than a mere

setoff; and asserted an affirmative claim for damages).

                                                  17
ACTIVE 55145706v3
Case 20-03142-KRH          Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11              Desc Main
                                    Document     Page 18 of 25



         C.      The Interests of Judicial Economy, Efficient Use of Resources and Uniform
                 Administration of Bankruptcy Law Support Withdrawal of Reference

         The District Court has jurisdiction under 28 U.S.C. § 1334(b) to decide both the core and

non-core claims, and considerations of judicial economy and preservation of party and judicial

resources weigh in favor of withdrawing the reference so that all of the claims can be decided by

the District Court. See In re K & R Express Systems, Inc., 382 B.R. 443, 448-49 (N.D. Ill. 2007)

(holding that all of the trustee’s claims should be tried in one forum – the district court – to avoid

confusion and promote judicial economy); see also Mirant Corp. v. The Southern Co., 337 B.R. at

122 (“Judicial economy will not be sacrificed by the withdrawal. Rather, adjudicating all of the

claims, both core and non-core, in the district court eliminates the prospect of an appeal from the

bankruptcy judge’s adjudications of core claims, and dispenses with the need for the district court

to conduct a de novo review of proposed findings and conclusions of the bankruptcy judge after a

trial in the bankruptcy court as to non-core claims. And, for the same reasons, withdrawal of the

reference will foster the economical use of the resources of the litigants.”). This approach is

particularly appropriate here, given that the arguably core claims asserted against the Defendants

are based on the same or similar alleged facts as the non-core claims, which require adjudication

by the District Court.

         The Defendants contend that withdrawal of the adversary proceeding to the District Court will

not jeopardize the uniform administration of bankruptcy law. To date, the Trustee has initiated

approximately seventy-two (72) adversary proceedings on behalf of LCR’s estate.8 (Opposition, at

24). These adversary proceedings largely involve single-count complaints for the turnover of property

of the estate or recovery of preferential transfers. Significantly, the Complaint is not an omnibus




8
    Twenty-seven (27) of these proceedings have been closed, leaving forty-five (45) still pending.
                                                 18
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11               Desc Main
                                   Document     Page 19 of 25



complaint asserting various and distinct claims against numerous defendants, and none of the other

pending adversary proceedings involves claims premised on the same facts and circumstances as

alleged in the Complaint against the Defendants. Accordingly, adjudication of the adversary

proceeding poses no risk of inconsistent rulings and application of bankruptcy law with respect to the

various proceedings and defendants.

        D.      The Defendants Are Not Engaging in Forum Shopping

        Contrary to the Trustee’s assertion, the Defendants are not pursuing the Motion as “an escape

hatch” from adjudication of the adversary proceeding by the Bankruptcy Court. (Opposition, at 26).

Rather, as explained directly above in Section I(C), given that the claims alleged in the Complaint

include non-core claims that can only be fully resolved by the District Court, but adjudication of all

of the claims will likely involve consideration of the same or similar factual evidence, the Defendants

filed the Motion in the interests of judicial economy and judicious use of resources. While the

Bankruptcy Court undoubtedly holds greater expertise in connection with adjudicating truly “core”

claims, the District Court is no stranger to evaluation of the putatively core claims asserted in the

Complaint.9 Having all of the claims decided by a single court – in this case the District Court – will

preserve time and financial resources of the parties and the courts.

        In addition, as noted above, the Bankruptcy Court is presently presiding over forty-five (45)

adversary proceedings in LCR’s bankruptcy case. While the Bankruptcy Court has, indeed, proven

itself capable of managing its docket in other complex bankruptcy cases, the trial for the adversary



9
  See, e.g., Tavenner v. Sigler, No. 17-cv-00502 (MHL), 2018 WL 1511733 (E.D. Va. Mar. 27, 2018)
(evaluating fraudulent conveyance and preference claims in the context of a motion to withdraw the
reference); Tavenner v. Chesapeake Construction Group, LLC, No. 17-cv-00503 (MHL), 2018 WL
1511734 (E.D. Va. Mar. 27. 2018) (same); In re Health Diagnostic Laboratory, Inc., No. 17-cv-00413
(HEH), 2017 WL 3084626 (E.D. Va. July 19, 2017) (same); LandAmerica Financial Group, Inc. v.
Southern California Edison Co., 525 B.R. 308 (E.D. Va. 2015) (evaluating fraudulent conveyance
claim in the context of an appeal of an order on summary judgement).
                                                  19
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                Desc Main
                                   Document     Page 20 of 25



proceeding has been slated to last over the course of ten (10) days (see Pre-Trial Order, Adv. Docket

No. 9) and may involve the evaluation of a voluminous amount of evidence by both parties. If the

District Court were to withdraw the reference of the adversary proceeding, the Bankruptcy Court will

have more availability to adjudicate the other pending adversary proceedings with the hope of

expediting the resolution of LCR’s bankruptcy case.

        In support of this assertion, the Trustee attempts to paint the Defendants as frustrated parties

seeking to evade the Bankruptcy Court’s jurisdiction after the Bankruptcy Court overruled ULXP’s

objection to the Trustee’s use of cash collateral. (Opposition, at 26). In addition, the Trustee argues

that the Bankruptcy Court has a “depth of historical knowledge” regarding the proceedings that “may

not be helpful to the Defendants’ positions”. (Opposition, at 26-27). The Defendants take issue with

the Trustee’s characterization of the Bankruptcy Court’s decision,10 and insinuation that the decision

serves as the foundation for the Motion.11

        Separately, the Defendants disagree with the Trustee’s notion that the Bankruptcy Court has

significant knowledge with respect to the facts underpinning the claims of the adversary proceeding

(which argument the Trustee also uses to support its contention that the factors of judicial economy

and the uniform administration of bankruptcy law weigh in favor of denying the Motion; see



10
   The Trustee states that, in connection with ULXP’s objection thereto,“[t]he Bankruptcy Court
rejected the Defendants’ arguments with regard to the validity of the secured claim.” (Opposition,
at 26). The Bankruptcy Court neither evaluated nor made a determination as to the validity of
ULXP’s asserted secured proof of claim (Claim No. 174), in general. Rather, the Bankruptcy
Court considered ULXP’s assertion of a secured claim in the limited context of whether ULXP
was entitled to additional adequate protection from the Trustee. See Oct. 30, 2020 Hrg. Tr., 60: 7-
8, 21-25 (“[T]here is the problem of whether or not there’s an allowed secured claim; and we have
not established that . . . . The only question is whether the objecting party thinks it is entitled to
some additional adequate protection. And the Court finds that it is not, that the adequate protection
that the trustee has offered in this instance is adequate.”).
11
   The Trustee also states that as a result of the Bankruptcy Court overruling ULXP’s objection to
the Trustee’s use of cash collateral, “it is not surprising that the Defendants desire to find another
forum.” (Opposition, at 27).
                                                   20
ACTIVE 55145706v3
Case 20-03142-KRH          Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                  Desc Main
                                    Document     Page 21 of 25



Opposition, at 23-24). While the Bankruptcy Court certainly has familiarity with the Debtor, having

presided over the bankruptcy case for over 16 months (Opposition, at 23), the Defendants disagree

that the Bankruptcy Court has gained significant familiarity with the parties and factual allegations of

the adversary proceeding or that such factor should outweigh the others. See Wellman Thermal

Systems Corp. v. Columbia Gas Co., No. 05-cv-1191-JDT-TAB, 2005 WL 4880619, at *3 (S.D.

Ind. Oct. 5, 2005) (“[W]hile the bankruptcy court has gained familiarity with this case over the

past few years, that factor does not tip the scales against withdrawal in light of the other factors

that favor withdrawal.”). The Complaint was filed at the end of October 2020 and, with the exception

of the limited factual information presented to the Bankruptcy Court in connection with ULXP’s

objection to the Trustee’s use of cash collateral and the Defendants’ motion that was just filed on

January 11, 2021 seeking dismissal of certain of the alleged claims against the Defendants [Adv.

Docket Nos. 17, 18], the Bankruptcy Court has not been presented with all of the information and

evidence relevant to the adversary proceeding. The Bankruptcy Court acknowledged this at the

hearing on ULXP’s objection to the Trustee’s request to use cash collateral. See Oct. 30, 2020 Hrg.

Tr., 14:3-10 (“It seems to me that [the adequate protection offered] ought to be the focus of our hearing

today . . . And so if we can . . . not litigate the things in the complaint. I promise, you will have plenty

of time to litigate the complaint and the defenses and everything and all rights are preserved on both

sides with regard to that. Nothing here is going to interfere with that.”); 62: 4-5 (“[T]his is going to

be a difficult case when we get into the weeds of the complaint that’s been filed.”).

        Notwithstanding the Trustee’s accusations, the Defendants, in pursuing the Motion, are not

forum shopping. See In re Health Diagnostic Laboratory, Inc., 2017 WL 3084626, at *4, n.7 (“The

fifth factor, which considers the effect of forum shopping, is effectively neutral in this case and

has minimal impact on the Court’s analysis. Every motion to withdraw the reference necessarily


                                                    21
ACTIVE 55145706v3
Case 20-03142-KRH          Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                 Desc Main
                                    Document     Page 22 of 25



contemplates the changing of forum. And certainly Movants believe they will receive some benefit

by litigating in the District Court – even if only a more expeditious resolution of their claims –

otherwise they would not have gone through the expense of filing the instant Motions. However,

this is not the type of forum shopping that would prejudice Plaintiff.”).

II.     The Motion Is Not Premature12 Or Speculative

        The Trustee’s argument that the Motion is premature and that the Bankruptcy Court should

decide whether a jury trial exists or whether the claims at issue are core or non-core prior to a

determination on the Motion by the District Court is unpersuasive, from a practical standpoint, and,

generally, incorrect. As noted by the Trustee, the determination of whether withdrawal is appropriate

is at the sound discretion of the district court. (Opposition, at 14). Procedurally, in this jurisdiction,

although motions to withdraw the reference are first filed with the Bankruptcy Court, no part of such

motion is considered or addressed first by the Bankruptcy Court; rather, (presumably for purposes of

efficiency) parties are given the opportunity to file responsive pleadings, and then the clerk of the

Bankruptcy Court gathers and transmits the relevant pleadings and supporting documentation to the

District Court for consideration. See LBR 5011-1.

        While the Trustee’s position may appear credible given the numerous cases referenced in

support thereof, the case law relied upon by the Trustee is not controlling. Case law from courts

within this Circuit, as well as others, not cited by the Trustee, support a district court making this

initial determination. See In re U.S. Airways Group, Inc., 296 B.R. at 682 (denying withdrawal of the



12
   The Trustee acknowledges that the Defendants timely filed the Motion in accordance with the
deadline set forth in the pre-trial order entered by the Bankruptcy Court on December 17, 2020
[Adv. Docket No. 9]. (Opposition, at 34, n.13). Had the Defendants not filed the Motion when
they did, they may otherwise be deemed to have consented to the entry of a final judgment by the
Bankruptcy Court on matters related to the adversary proceeding. This deadline and potential
implied consent as to Bankruptcy Court jurisdiction, however, does not alter the Defendants’
positions in pursuing the Motion at this stage of the proceeding.
                                                 22
ACTIVE 55145706v3
Case 20-03142-KRH          Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11              Desc Main
                                    Document     Page 23 of 25



reference after determining that the issues to be decided were core matters); see also Corliss Moore

& Associates, LLC v. Credit Control Services, Inc., 497 B.R. 219, 223-24 (E.D. Va. 2013) (“To

determine whether withdrawal of reference is appropriate in this case, the Court must first determine

what type of case is created by a claim . . . . Determining whether this adversary proceeding is a core

or non-core proceeding requires the Court to consider . . . .”); Shaia v. Malone, No. 17-cv-00114

(MHL), 2017 WL 4203544, at *4, n.7 (E.D. Va. Sept. 21, 2017) (declining, in consideration of a

motion to withdraw the reference, to rule on whether the proceeding presented was core or non-

core, simply concluding that the defendants had failed to establish their burden that the adversary

proceeding was a non-core proceeding); Orion Pictures Corp. v. Showtime Networks (In re Orion

Pictures Corp.), 4 F.3d 1095, 1101 (2d Cir. 1993) (“A district court considering whether to withdraw

the reference should first evaluate whether the claim is core or non-core . . . once a district court

makes the core/non-core determination, it should weigh questions of efficient use of judicial

resources, delay and costs to the parties, uniformity of bankruptcy administration, the prevention of

forum shopping, and other related factors. The threshold core/non-core evaluation also determines

the relevance of parties’ trial rights to deciding a motion to withdraw the reference.” (emphasis

added).

          In addition, while the determination of whether claims at issue are core or non-core

proceedings is often considered “the most important factor” when considering whether withdrawal of

the reference is warranted (Opposition, at 15), it is but one of the factors that is to be weighed by a

district court and does not control the decision. See In re U.S. Airways Group, Inc., 296 B.R. at 682.

          Furthermore, while the Trustee may not consider the preservation of judicial economy and

party and judicial resources – both time and money – by way of avoidance of duplication of litigation

before two different courts and having the court ultimately presiding over the matter to also handle


                                                  23
ACTIVE 55145706v3
Case 20-03142-KRH         Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11                  Desc Main
                                   Document     Page 24 of 25



related pre-trial matters to be “legitimate justification[s]” for withdrawing the reference as early as

possible (Opposition, at 33), the Defendants contend that such reasons are sufficient grounds for

moving for immediate withdrawal of the reference. See Abrams v. DLA Piper (US) LLP, No. 12-

cv-19-TLS, 2012 WL 13042026, at *1 (N.D. Ind. Aug. 28, 2012) (holding that withdrawal of the

reference at an early stage of the proceedings would promote judicial economy, not encourage

forum shopping, and facilitate efficient pretrial case management); see also Wellman Thermal

Systems Corp. v. Columbia Gas Co., 2005 WL 4880619, at *3 (“Certain efficiencies would be lost

were the bankruptcy court to proceed with pretrial matters; the district court would not gain a

valuable familiarity with the case that could assist it leading up to and through trial.”).

                                          CONCLUSION

        For the reasons set forth in this Reply, and those additional reasons stated in the Motion,

the Defendants respectfully submit that cause exists for the District Court to grant the Motion at this

time and withdraw the reference as to all of the claims alleged by the Trustee against the

Defendants in the Complaint.

Dated: February 8, 2021                                _/s/ Thomas J. McKee, Jr.__________
                                                       David G. Barger (VSB No. 21652)
                                                       Thomas J. McKee, Jr. (VSB No. 68427)
                                                       Greenberg Traurig, LLP
                                                       1750 Tysons Boulevard, Suite 1000
                                                       McLean, Virginia 22102
                                                       Telephone: (703) 749-1300
                                                       Facsimile: (703) 749-1301
                                                       Email: bargerd@gtlaw.com
                                                              mckeet@gtlaw.com
                                                       and
                                                       J. Gregory Milmoe (admitted pro hac vice)
                                                       Greenberg Traurig, LLP
                                                       One International Place, Suite 2000
                                                       Boston, MA 02110
                                                       Telephone: (617) 310-6064
                                                       Email: milmoeg@gtlaw.com
                                                       Counsel to Defendants
                                                  24
ACTIVE 55145706v3
Case 20-03142-KRH        Doc 21    Filed 02/08/21 Entered 02/08/21 17:20:11            Desc Main
                                  Document     Page 25 of 25



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of February 2021, I served a true and correct copy of
Defendants’ Reply Memorandum in Support of Their Motion to Withdraw the Reference via the
Court’s CM/ECF filing system upon:

                                     Erika L. Morabito, Esq.
                                     Brittany J. Nelson, Esq.
                                     FOLEY & LARDNER LLP
                                     3000 K Street, NW, Suite 600
                                     Washington, DC 20007-5109
                                     emorabito@foley.com
                                     bnelson@foley.com

                                     Special Counsel to Lynn L. Tavenner, Chapter 7 Trustee


                                                    __/s/ Thomas J. McKee, Jr.____________
                                                    Thomas J. McKee, Jr. (VSB No. 68427)
                                                    Greenberg Traurig, LLP
                                                    1750 Tysons Boulevard, Suite 1000
                                                    McLean, Virginia 22102
                                                    Telephone: (703) 749-1300
                                                    Facsimile: (703) 749-1301
                                                    Email: mckeet@gtlaw.com

                                                    Counsel to Defendants




ACTIVE 55145706v3
